Kassal, J. (dissenting).
The issue before us on this appeal is whether a private university may deny enrollment to one who has demonstrated by fraudulent and deceitful conduct that he lacks the character, the honesty and the integrity expected of a student at an institution of higher learning. On this record, we do not perceive any basis to interfere with the reasoned judgment of respondents, taking into account that petitioner has, for an extended period of time, used every conceivable device to retain his university housing. Respondents’ determination, that his fraudulent submission of a letter falsifying his affiliation with Columbia was sufficient ground for expulsion, should not be disturbed. Inasmuch as there has been no showing that the disciplinary action did not comply with the rules and regulations of the university, there is no basis for judicial intervention.
Petitioner, 55 years of age, has been living in Columbia University housing at 601 West 115th Street since December, 1971. For more than a decade, he has resided there pursuant to leases, renewed annually, in accordance with university rules which require, as a condition to continued *68occupancy, that the tenant be a member of the staff or a student at the university. From 1968 to 1975, Harris served as a staff member of Columbia University Press in connection with the publication of the New Columbia Encyclopedia, completed in June, 1975. As a result of the affiliation clause contained in the lease, he continued his occupancy thereafter, since he served as consultant to Dr., Lowy, Chief, Social Science Division, Columbia University Libraries, receiving “a modest annual honorarium” in return. His lease was renewed on December 4, 1978, when Dr. Lowy submitted a statement as- to his status as a consultant to the School of International Affairs (SIA). According to petitioner, after Dr. Lowy left Columbia in 1979, Harris continued as a consultant to SIA students.
In September, 1980, in accordance with standard procedure, petitioner was requested to once again submit evidence of his then affiliation. Accordingly, on October 8, 1980, Harris presented a letter from one “Donald Chang, Chief, Research Facilities — South Asia Division, School of International Affairs”, attesting to petitioner’s status as “a consultant to the Center for South Asian Studies”. Subsequently, Columbia’s Office of Investments ascertained that there was no Donald Chang employed by the school, that Harris was not a consultant to SIA, that there was no “South Asia Division” of SIA nor was there anyone with the title “Chief, Research Facilities — South Asia Division”. As a result, on November 7, 1980, petitioner was served with a notice to vacate, respondents having determined that petitioner had fraudulently submitted the Chang letter in an effort to keep his apartment in violation of university rules. One month later, in December, 1980, petitioner enrolled in the Graduate School of Arts and Sciences. Taking into account the time sequence and that petitioner had previously received a Masters degree in Columbia but had not attended school for many years, it is clear that this enrollment was another final effort to avoid expulsion as a tenant.
The circumstances respecting the Chang letter did not come to the attention of Raymond Anderson, Associate Dean of the Graduate School, until the winter of 1981. On June 30,1981, Anderson wrote to Harris to advise him that *69the submission of the fraudulent letter would require necessary disciplinary action for the “breach of conduct affecting your status as a student”. On August 17, 1981, a hearing was held in Anderson’s office, the substance of which was set forth in a letter to Harris. Harris’ explanation, offered as to the misrepresentation contained in the Chang letter, was rejected by Anderson as “implausible”, Harris having claimed he had received the letter following a telephone call with an unknown person at SIA and that he had submitted the letter without reading it. Anderson advised petitioner that the school was not prepared to ignore the consequences of his action and demanded that Harris submit evidence that the Chang letter reported a bona fide affiliation with the university and that, if such proof was not forthcoming, he would request that petitioner’s lease not be renewed and that the space be reassigned “in accordance with the policy and priorities established by the University”.
In response, Harris claimed to be “the unwilling victim of a sympathetic, if misguided, staff member of the School of International Affairs”. He set forth his long affiliation with the university, advising that he had been readmitted to the graduate school and that the only stipulation was that he complete his degree by 1984. He stated his view that he had “acted honorably” and further expressed the “hope that we can reach an equitable agreement”. Petitioner made no attempt to substantively authenticate the misrepresentation as to his affiliation despite his association with SIA for some period.
Although Anderson expected that petitioner’s lease would not be renewed as a result of his devious conduct, nevertheless, through a clerical error in the housing office, the term was renewed for an additional year, until December, 1982. As a result, the holdover proceeding, which had been brought to recover possession of the apartment, was discontinued. On July 7, 1982, Anderson reminded Harris of the direction that he vacate the apartment which he had obtained by fabrication, advising that unless Harris vacated by September 1, 1982, he would not be permitted to enroll in the university in the future and that the disciplinary action would be noted on his permanent academic *70record. On August 2, 1982, petitioner’s attorney requested the intervention of the office of the general counsel, pointing to the fact that Harris had a valid lease until December 31, 1982 and that the lease was obtained as a result of his status as a student and not due to any fraudulent submission.
This article 78 proceeding was commenced October 5, 1982, to annul respondents’ determination not to permit Harris to register for the fall 1982 term. Special Term, finding that petitioner had not sustained his burden in establishing either an abuse of discretion or a violation of due process rights, dismissed the petition. Concluding that petitioner had been accorded notice and an opportunity to be heard, as well as an administrative appeal, which he chose not to pursue, the court found persuasive evidence that petitioner had perpetrated a gross fraud upon the respondents to avoid eviction from his university housing.
We fully agree with Special Term’s assessment of the case and perceive no reason on this record for judicial intervention with the proper exercise of administrative discretion by the university in light of what clearly appears to be outright trickery by petitioner. In cases involving controversies with respect to academic standards, our courts have been reluctant to intervene where the institution acted in good faith, a policy which the Court of Appeals has indicated is “founded upon sound considerations of public policy” (Matter of Olsson v Board of Higher Educ., 49 NY2d 408, 413). However, where suspension or expulsion is predicated upon grounds unrelated to academic achievement, the operative standard requires that the educational institution proceed in accordance with its own rules and guidelines (see Tedeschi v Wagner Coll., 49 NY2d 652, 659-660; Sabin v State Univ., 92 AD2d 831). Thus, while such situations involving nonacademic discipline are susceptible to judicial scrutiny, the guiding principle remains that “[w]hen a university, in expelling a student, acts within its jurisdiction, not arbitrarily but in the exercise of an honest discretion based on facts within its knowledge that justify the exercise of discretion, a court may not review the exercise of its discretion” (Matter of Carr v St. John’s Univ., 17 AD2d 632, 634, affd 12 NY2d 802).
*71As applied here, petitioner’s character is a key element in this graduate program and there has been no showing that the university failed to abide by its own rules and regulations in directing petitioner’s expulsion. Petitioner received fair treatment and due process in that he was fully apprised of the charge, accorded a hearing, albeit informal, before the associate dean of the graduate school and was apprised of his right to appeal. Contrary to the position assumed by the majority, the fraudulent submission, clearly designed to enable petitioner to retain his housing accommodation, was a matter of legitimate concern to the university. It evinced a degree of dishonesty and lack of character, a matter of vital interest to an academic institution, which may reasonably expect honesty and fairness by its students in dealings with the university. In the absence of some affirmative showing of unfairness or that respondent did not act in accordance with published rules or guidelines, the disciplinary action taken was not unreasonable, arbitrary or capricious. To rule otherwise would, indeed, honor form over substance and would amount to unjustifiable interference in academic affairs.
Tedeschi v Wagner Coll, (supra) relied upon by the majority, does not require a different result here. In that case, the student had been suspended for conduct which posed both academic and social difficulties. She had incomplete grades in two courses and had displayed irrational and disruptive conduct, both in class and outside of school, by placing harassing telephone calls to an instructor. The Court of Appeals reversed and remanded the matter, however, since the student had not been accorded a review of the suspension by the hearing board and the president, and, thus, the college did not act in accordance with its own rules before imposing disciplinary action.
We also find the petition palpably insufficient in that it fails to set forth a cognizable claim for relief in terms required by CPLR 7803. Noticeably absent is any allegation that the determination was made “in violation of lawful procedure, was affected by an error of law or was arbitrary and capricious or an abuse of discretion” (CPLR 7803, subd 3). The petition only denies that petitioner *72committed “any fabrication or fraud in causing the letter from Mr. Chang to be written” and alleges that respondents “have no written rules or regulations” to govern the situation. To the contrary, while the record does not reflect the full extent of existing university rules, it appears that a bulletin of the graduate school advises that continuation in the university was “strictly subject to the disciplinary powers of the University.” To the extent that no specific rules or guidelines existed as to this precise fact pattern, the institution was obligated to act fairly in connection with any disciplinary action to be taken. Inasmuch as petitioner was accorded a hearing and opportunity to refute the charge and was further apprised of his right to appeal, which he chose not to exercise, there was no violation of due process standards.
The record supports the action taken by respondents in the face of what appears to be a blatant, fraudulent misrepresentation, obviously made to enable petitioner to remain in housing accommodations to which he was not entitled. The purpose of university housing, with its limited facilities and low rental, is to accommodate students and staff members affiliated with the institution. It is not designed to afford low-cost housing to those who seek to become “professional students”. Where, as here, the right to such housing has been abused, the institution does have an appropriate remedy. Thus, in Matter of Goldman (Trustees of Columbia Univ.) (NYLJ, Nov. 16, 1977, p 10, col 1) Justice Fein, then sitting at Special Term, dismissed a petition which sought to direct respondents to consider an application for readmission to the Graduate School of Arts and Sciences. In Goldman, petitioner had enrolled in the graduate school in 1958 in search of a PhD degree and had leased a residential apartment at $75 per month. During the following 17 years, however, he had still not earned either his Masters or PhD degree and, accordingly, a summary dispossess proceeding was brought. Thereafter, petitioner reapplied for admission, the denial of which led to an article 78 proceeding. The court denied the application, citing Goldman’s failure to make any real progress towards completing his thesis during the 17 years since he had completed required courses for his Masters degree.
*73While the factual situation is not identical to that here, the disposition does reflect that there is an available remedy to prevent the perpetration of a fraud. Under the circumstances, the refusal of respondents to readmit petitioner as a graduate student, as a result of the fraudulent submission of the letter misrepresenting his affiliation with the university, was neither unreasonable nor arbitrary. We see no reason, legally or morally, to reward petitioner for his successful deceit.
Accordingly, the order and judgment (one paper), Supreme Court, New York County (Martin Evans, J.), entered January 13, 1983, denying petitioner’s application and dismissing the petition, should be affirmed.
Carro, J. P., concurs with Asch, J.; Silverman, J., concurs in an opinion; Bloom and Kassal, JJ., dissent in an opinion by Kassal, J.
Order and judgment (one paper), Supreme Court, New York County, entered on January 13, 1983, reversed, on the law and the facts, without costs and without disbursements, the judgment vacated, the petition reinstated and the application granted.